Citation Nr: 1001307	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and anxiety disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for fibromyalgia.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for major 
depression has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 
1981 and October 5, 2001 to October 14, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 Regional Office (RO) in 
North Little Rock, Arkansas rating decision.

Initially, the Board notes the April 2008 rating decision and 
November 2008 Statement of the Case (SOC) included the issues 
of entitlement to service connection for schizophrenia and 
whether new and material evidence had been submitted 
sufficient to reopen a claim for service connection for major 
depression.  The Veteran's December 2008 substantive appeal 
indicated he did not wish to pursue an appeal of these issues 
because "they are both mental disorder[s] linked to PTSD 
based on the title 38, Section 4.130."  A subsequent 
September 2009 statement from the Veteran's representative 
indicated the Veteran wished to continue with his claim for 
service connection for schizophrenia and testimony on that 
issue was taken during the Veteran's October 2009 Board 
hearing, discussed below.  

Based on the statements of the Veteran and his 
representative, and in light of the recent holding in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled), and for reasons discussed in greater detail below, 
the Board has included the issue of service connection for 
major depression that, as will be discussed in greater detail 
below, will be reopened and combined with the Veteran's claim 
for service connection for schizophrenia, to be 
recharacterized as a claim for entitlement to service 
connection for a psychiatric disorder, to include major 
depression, schizophrenia, and anxiety disorder.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in October 2009.  A transcript of that proceeding has 
been associated with the claims folder.

In November 2009, the Veteran submitted an additional 
statement in support of his claim, which was accompanied by 
medical treatment records.  Although he did not waive his 
right to have the RO initially consider this additional 
evidence, the Board notices that the statement and medical 
documents are merely duplicative of information submitted in 
January 2008 and already of record and, as such, do not 
require a waiver.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The issues of service connection for PTSD, fibromyalgia, and 
a psychiatric disorder, to include major depression, 
schizophrenia, and anxiety disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's current bilateral tinnitus is causally related to a 
disease, injury, or event in service.

2.  An unappealed October 1982 rating decision denied service 
connection for a nervous condition, finding no nervous 
condition subject to service connection was shown in the 
service treatment records.  
 
3.  Evidence received since October 1982 raises a reasonable 
possibility of substantiating the Veteran's nervous condition 
claim.


CONCLUSIONS OF LAW

1.  A bilateral tinnitus disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  The October 1982 rating decision that denied the claim 
for entitlement to service connection for a nervous condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2009). 
 
3.  Evidence received since the October 1982 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a nervous condition is new and material, and, 
therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
for service connection for major depression.  Thus, any 
errors in complying with the notice or assistance 
requirements with respect to that matter are moot.  The claim 
on the merits requires additional development, which is 
addressed in the remand below.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in January 2008 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.    

The letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
personnel records, and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that the Veteran was 
provided a VA examination in February 2008 for tinnitus.  The 
examination was based on an interview with the Veteran, 
review of the claims file, and physical examination.  Based 
on the foregoing, the examiner concluded that the Veteran's 
current tinnitus was unrelated to his military service.  As 
such, the Board finds the examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection for 
tinnitus.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims he suffers from psychiatric problems as a 
result of his military service.    
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

In an October 1982 rating decision, the RO denied service 
connection for a nervous condition, classified as major 
depression.  The Veteran did not file a timely notice of 
disagreement (NOD) or otherwise indicate a desire to appeal 
the decision to the Board.  As no correspondence was received 
from the Veteran within the appeal period perfecting his 
appeal with respect to the issue of entitlement to service 
connection for a nervous condition, therefore, the October 
1982 rating decision is final. 
 
At the time of the October 1982 decision, the record included 
service treatment records showing no treatment or diagnosis 
of a psychiatric disability.  There also was a September 1982 
VA examination that resulted in a diagnosis of major 
depression and compulsive and paranoid personality features.   
 
Potentially relevant evidence received since the October 1982 
decision includes VA outpatient treatment records, and 
multiple statements from the Veteran and his wife, including 
transcripts from the October 2009 Board hearing.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he developed psychiatric problems 
during his military service.  
 
As noted, for evidence to be new and material in this matter, 
it would have to tend to show in-service complaints, 
treatment, or diagnosis of a psychiatric disorder and/or a 
nexus between the Veteran's current diagnosed psychiatric 
disorders and his military service.  The Board finds the 
evidence received since the October 1982 decision does.

Specifically, the Board notes VA treatment records from 
December 1981 noting the Veteran complained of problems with 
his temper, nervousness, and episodes of violence.  In 
December 1981, the Veteran was referred to the mental health 
clinic for evaluation.  In January 1982, the Veteran reported 
anxiety that had pre-existed service, but that had been 
aggravated by service.  The Veteran noted current problems 
with violence and anxiety.  The Veteran was not given a 
current psychiatric diagnosis, but was recommended for team 
and possible individual psychiatric therapy.  In March 1982, 
the Veteran was diagnosed with "Schizophrenia, paranoid?" 
and was admitted for in-patient psychiatric treatment based 
on the Veteran's complaints of "nervousness", irritability, 
anger, and temper problems, as well as insomnia, flashbacks, 
and other sleep problems that the Veteran associated with a 
battery explosion four (4) months previously.  Since the 
Veteran's in-patient psychiatric treatment in March 1982, the 
Veteran has been diagnosed with various psychiatric 
disorders, to include dysthemic disorder, anxiety disorder, 
depressive disorder, and PTSD.  The Board also notes a 
statement from the Veteran's wife discussing sleep problems 
and nightmares experienced by the Veteran.

These records demonstrating psychiatric problems and 
treatment were not discussed in the Veteran's September 1982 
VA examination or the October 1982 rating decision.  It does 
appear that some of the treatment records dated from 1981 and 
1982 were of record in the claims file at that time; however, 
the March 1982 records do not appear to have been.  While the 
VA treatment records do not establish diagnosed major 
depression within one year of separation from military 
service, they do establish psychiatric problems within one 
year of military service and include a possible diagnosis of 
paranoid schizophrenia.  
 
Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the VA treatment records and the 
statements of the Veteran and his wife, at the very least, 
raise a reasonable possibility of substantiating the claim 
and constitute new and material evidence sufficient to reopen 
the Veteran's claim. 

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

The Veteran alleges he currently experiences tinnitus, which 
he attributes to exposure to running helicopter engines due 
to his duties refueling helicopters.  Initially, the Board 
observes that the Veteran's service treatment records 
indicate no complaints, diagnoses, or treatment for tinnitus, 
including records during the Veteran's service in the 
National Guard following his active duty service.

After service, the record indicates the Veteran first 
reported tinnitus in October 2002.  At that time, the Veteran 
complained of right ear tinnitus, which he claimed had begun 
about one year previously and was constant in nature.  

The Veteran was afforded a VA examination in February 2008.  
The examiner noted review of the claims file and discussed 
the Veteran's previous audiological examinations, including 
the October 2002 audiological report discussed above.  At the 
time of examination, the Veteran reported intermittent, 
bilateral, ringing tinnitus occurring for two days at a time 
and lasting three to four hours.  The Veteran stated his 
tinnitus began between 1982 and 1990.  The Veteran attributed 
his tinnitus to being around helicopters.  The examiner noted 
the Veteran's service treatment records contained no reports 
of tinnitus and that in October 2002 the Veteran had reported 
unilateral tinnitus with onset one year previously.  Finally, 
the examiner noted that during the examination interview the 
Veteran claimed his bilateral tinnitus began between 1982 and 
1990.  Based on the foregoing, the examiner concluded it was 
unlikely the Veteran's current tinnitus was related to his 
military service because the Veteran on multiple occasions 
had placed the date of onset of tinnitus after his military 
service.

During the Veteran's October 2009 Board hearing, the Veteran 
and his wife noted long-standing hearing problems.  The 
Veteran did not specifically note a date of onset of 
tinnitus, noting only that it had developed some years.  The 
Veteran's wife testified that in the eighteen (18) years she 
had known the Veteran he had complained of hearing problems.

In support of his claim, the Veteran submitted a letter from 
a woman who had worked with the Veteran in the Arkansas Army 
National Guard beginning in 1983, from which time the Veteran 
had consistently experienced hearing problems.  

The Board notes that the Veteran's statements regarding his 
tinnitus were considered.  The Board observes that the 
Veteran is competent to discuss observed physical symptoms, 
such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002) ("ringing in the ears is capable of lay 
observation").  Tinnitus, moreover, is a disorder uniquely 
ascertainable by the senses.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as 
a ringing in the ears, a finding that can only be determined 
by the Veteran's reporting of the condition, unlike, for 
example, hearing loss.  

In this case, the Veteran has reported onset of tinnitus 
variously in approximately 2001 or between 1982 and 1990.  
Given his conflicting statements, the Board must find that 
the Veteran's own reports as to the date of onset of his 
tinnitus lack credibility.  Thus, neither of his conflicting 
reports establishes a continuity of symptomatology between 
his current disability and service.  Consequently, the Board 
finds the most persuasive evidence of record to be the 
findings of the VA audiologist, who concluded that it was 
unlikely that his disability is related to service.  In this 
regard, the Board finds the opinions expressed in the VA 
audiologist's examination report competent, credible, and 
probative.  The report was based on a review of the claims 
file, interview of the Veteran, and audio examination.  
Furthermore, a complete and through rationale is provided for 
the opinion rendered.  It is clear the audiologist reviewed 
the Veteran's service treatment records, including audiograms 
of record.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  

Based on that opinion, as well as the absence of any credible 
lay evidence suggesting the onset of tinnitus while on active 
duty, the Board concludes that the preponderance of the 
evidence is against the claim.

The Veteran has considered the statements made by the 
Veteran's wife and his fellow Arkansas Army National Guard 
servicemember.  However, neither of these individuals knew 
the Veteran at the time of his separation from his initial 
period of active duty service.  Thus, even if their 
statements regarding the Veteran having had tinnitus or other 
hearing problems the entire time they've known him do not 
establish a continuity of tinnitus from service.

In summary, the Veteran did not begin to experience tinnitus 
until after service.  The most credible medical evidence of 
record rejects any link between the Veteran's current 
tinnitus and his military service.  In light of the evidence, 
the Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for tinnitus 
is not warranted.  See generally Shedden, supra.


ORDER

Entitlement to service connection for tinnitus is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for major depression is 
reopened; the appeal is granted to this extent only.


REMAND

The Veteran is seeking entitlement to service connection for 
fibromyalgia and a psychiatric disorder, to include PTSD, 
schizophrenia, major depression, and anxiety disorder.  After 
a thorough review of the Veteran's claims file, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims. 
 
VA's duty to assist also includes a duty to provide the 
Veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.
 
Fibromyalgia

With respect to the Veteran's fibromyalgia, he has asserted 
that he began experiencing joint pain in service.  The 
Veteran asserted that his duties refueling helicopters were 
physically demanding and resulted in various aches and pains.  
The Veteran believes that some or all of these pains were 
manifestations of the fibromyalgia later diagnosed. 
 
A review of the Veteran's service treatment records reflects 
that the Veteran sought treatment for complaints of pain in 
multiple areas, including the knees, arms, hand, wrist, 
shoulders, chest, head, and ankles.  (It should be noted that 
service connection has separately been established for a 
right wrist disability.)  With regard to a current 
disability, the Board notes that in October 2005 the Veteran 
reported right hand and bilateral shoulder pains.  Based on 
physical examination and the Veteran's statements, he was 
diagnosed with fibromyalgia.  

Therefore, given that the Veteran has a current diagnosis of 
fibromyalgia and that service treatment records support his 
assertions that he sought treatment for joint pain during 
active duty service, the Board finds that a VA examination is 
necessary for a proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  This issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether the Veteran currently has fibromyalgia and, 
if so, whether this fibromyalgia was caused or aggravated by 
his active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination). 
 
The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from April 2008 to the present.

Psychiatric Disorder, to Include PTSD, Schizophrenia, Major 
Depression, and Anxiety

With respect to the Veteran's psychiatric claims, the Board 
acknowledges there is not a clear diagnosis of a psychiatric 
disorder in service.  The Board notes that in July 1980 the 
Veteran complained of being shaky and agitated and that he 
appeared to be nervous and sweaty.  Within one year of 
separation from service, in December 1981, the Veteran 
reported nervous trouble, for which he was referred to the 
mental health clinic.  In January 1982, the Veteran reported 
anxiety that had pre-existed service, but that had been 
aggravated by service.  The Veteran noted current problems 
with violence and anxiety.  The Veteran was not given a 
current psychiatric diagnosis, but was recommended for team 
and possible individual psychiatric therapy.  In March 1982, 
the Veteran was diagnosed with "Schizophrenia, paranoid?" 
and was admitted for in-patient psychiatric treatment based 
on the Veteran's complaints of "nervousness", irritability, 
anger, and temper problems, as well as insomnia, flashbacks, 
and other sleep problems that the Veteran associated with a 
battery explosion four (4) months previously.  Since the 
Veteran's in-patient psychiatric treatment in March 1982, the 
Veteran has been diagnosed with various psychiatric 
disorders, to include dysthemic disorder, anxiety disorder, 
depressive disorder, and PTSD.

Given the reported anxiety problems in-service, current 
psychiatric diagnoses, and demonstrated onset of the 
Veteran's psychiatric problems within one year of separation 
from service, the Board finds the Veteran should be afforded 
an examination that includes an opinion addressing the 
question of whether he currently has a psychiatric disorder 
that began during or within one year of service or as a 
result of some incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's PTSD claim, the Board notes 
that certain information relevant to that claim might be 
forthcoming as a result of the above requested development.  
Therefore, a decision with respect to the Veteran's PTSD 
claim is deferred pending the above requested development.

The Board notes in passing that the Veteran did undergo a VA 
mental health evaluation in regard to his claim for PTSD.  
However, this examinations appears to have focused entirely 
on PTSD, and, given the other diagnoses of record, the Board 
finds that another examination is necessary to clarify 
whether any other psychiatric disorder may be related to 
service.

The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
fibromyalgia and psychiatric disorders 
from the appropriate VA facilities from 
April 2008 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for 
appropriate VA medical examination(s) for 
the purposes of determining the 
approximate onset date and/or etiology of 
the Veteran's fibromyalgia and psychiatric 
disorder, to include schizophrenia, major 
depression, and anxiety disorder.  The 
claims file should be provided to the 
appropriate examiner(s) for review and the 
examiners should note that it has been 
reviewed.  Following a review of the 
relevant evidence in the claims file, 
eliciting a history directly from the 
Veteran, appropriate clinical evaluation, 
and any tests that are deemed necessary, 
the examiner(s) should provide an opinion 
on the following: 
 
Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's fibromyalgia or any psychiatric 
disorder, to include schizophrenia, major 
depression, and anxiety disorder, began 
during service or is otherwise linked to 
any incident of service? 
 
It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner(s) 
should provide a complete rationale for 
any opinion provided. 
 
4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims for 
entitlement to service connection for 
fibromyalgia, PTSD, and a psychiatric 
disorder, to include schizophrenia, major 
depression, and anxiety disorder.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


